Case 6:21-cv-00982-RBD-GJK Document 1 Filed 06/08/21 Page 1 of 11 PageID 1




                     IN THE UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA

  Ralph McCoig,                                  )
              Plaintiff,                         )
                                                 )
         v.                                      )
                                                 )
  The City of Rockledge, Florida, a municipal    )              CIVIL DIVISION
  corporation, Bryce Phillips and Rodney Temple, )              CASE NO:
  individually.                                  )
  __________________________________________/

                                        COMPLAINT

         COMES NOW Ralph McCoig, by and through undersigned counsel, and seeks

  money damages in excess of $30,000.00, exclusive of costs, interest and attorneys’ fees

  and sues The City of Rockledge, Florida, a municipal corporation, Bryce Phillips and

  Rodney Temple, in their individual capacities, and states:


                           JURISDICTIONAL ALLEGATIONS

  1.     This is an action in excess of this Court’s jurisdictional threshold.

  2.     Ralph McCoig’s claims are made pursuant to Fla. Stat. 768; 42 U.S.C. Section 1983

         and Section 1988; 4th Amendment to the Constitution of the United States of

         America; and Florida Constitution, Article 1, Sections 9 and 12.

  3.     Ralph McCoig hereby invokes supplemental jurisdiction of the United States

         District Court to adjudicate state tort claims arising under Florida law pursuant to

         28 U.S.C. Section 1367 and further invokes the jurisdiction of the United States

         District Court pursuant to 28 U.S.C. Sections 1331 and 1343.

                                            PARTIES

  4.     Ralph McCoig [hereinafter, PLAINTIFF] is an adult resident of the State of Florida

         domiciled in the City of Rockledge, Brevard County, Florida.

                                         Page 1 of 11
Case 6:21-cv-00982-RBD-GJK Document 1 Filed 06/08/21 Page 2 of 11 PageID 2




  5.    Defendant, City of Rockledge, Florida, a municipal corporation [hereinafter, CITY]

        is being sued. In this cause, Defendant, City acted through its agents, employees

        and servants.

  6.    Defendant, Bryce Phillips [hereinafter, PHILLIPS] is, or was an adult at the time

        that the present cause of action arose and is sued herein in his individual capacity.

  7.    Defendant, Rodney Temple [hereinafter. TEMPLE] is, or was an adult at the time

        that the present cause of action arose and is sued herein in his individual capacity.

  8.    All acts and occurrences material to this cause of action were committed in Brevard

        County, Florida.

                                  CONDITIONS PRECEDENT

  9.    All conditions precedent to the prosecution of this action have occurred, or have

        been performed, excused or waived including presentation of Plaintiff’s written

        notice of intent to present his claims pursuant to Fla. 768.28.

  10.   Plaintiff also forwarded a written notice of his intent to present the claim pursuant

        to Fla. Stat. 768 to Florida Department of Financial Services, Division of Risk

        Management.

                                GENERAL ALLEGATIONS

        Plaintiff alleges the allegations of paragraph 1-10 as fully set forth in the present

        general allegations.

  11.   The above incident began on June 13, 2017, when law enforcement officers from

        the City of Rockledge were advised by Mr. Rodney Temple that Mr. McCoig

        discharged a firearm into a vehicle being driven by Mr. Temple. Mr. Temple

        alleged that Mr. McCoig attempted to shoot him at or near the intersection of a




                                        Page 2 of 11
Case 6:21-cv-00982-RBD-GJK Document 1 Filed 06/08/21 Page 3 of 11 PageID 3




        public throughfare. There were no other occupants in Mr. Temple’s vehicle at the

        time of the alleged shooting.

  12.   There were also no witnesses to the alleged shooting which according to Mr.

        Temple, occurred during broad daylight at a municipal intersection. Based solely

        upon Mr. Temple’s allegation the City of Rockledge police conducted a startling

        felony traffic stop on McCoig at gun point with the threat of overwhelmingly deadly

        force and detained him in the presence of his minor child. The arrest was also

        deliberately conducted in PLAINTIFF’S church parking lot with media present.

  13.   Mr. McCoig cooperated with the law enforcement officers’ investigation of the

        allegation by providing his custodial oral statement without counsel, consenting to

        a search of all premises under his control and also facilitating the examination of

        telephonic and media devices related to his personal and business activities.

  14.   The City of Rockledge Chief of Police, Joseph LaSata, participated in the custodial

        interview and interrogation of Mr. McCoig. The lead case investigator, Bryce

        Phillips conferred with the chief during or concomitant with the interrogation and

        interview of Mr. McCoig. Thereafter, the City of Rockledge’s Chief of Police met

        with witnesses who provided cursory statements to him during the police

        department’s initial response. He directed the course of the limited investigation.

  15.   Moreover, multiple witnesses were interviewed concurrent with, and in conjunction

        to Mr. McCoig’s complete cooperation. There were no corroborating witness

        observations or evidence consistent with Mr. Temple’s assertions other than minor

        surface damage to his vehicle door that could have been fabricated in light of Mr.

        McCoig’s and Mr. Temple’s acrimonious and litigious history in a civil real estate




                                        Page 3 of 11
Case 6:21-cv-00982-RBD-GJK Document 1 Filed 06/08/21 Page 4 of 11 PageID 4




         proceeding at the time of the allegation. Alibi witnesses existed and were disclosed

         to the contrary of Mr. Temple’s claims.

  16.    Notwithstanding the lack of evidence or an articulate justification to continue a

         criminal investigation, or even probable cause, agents of the Rockledge Police

         Department arrested Mr. McCoig for Aggravated Assault with a Firearm and

         Shooting/Throwing a Missile or Other Hard Substance into an Occupied Vehicle.

  17.    Mr. McCoig’s arrest was warrantless and without probable cause. A former City

         of Rockledge councilman, Mr. McCoig was the subject of local and national media

         attention because of his arrest. He sustained emotional distress, humiliation,

         embarrassment, legal expenses and monetary loss caused by the Rockledge Police

         Department’s actions.

  18.    Mr. McCoig rejected all plea offers and elected to proceed with a jury trial. The

         Office of the State Attorney entered a nolle prosse for the Aggravated Assault on

         the trial date. Following trial for the remaining Shooting/Throwing a Missile or

         Other Hard Substance into an Occupied Vehicle criminal charge, Mr. McCoig was

         fully acquitted.

                              COUNT I (ONE)
        FALSE ARREST AGAINST CITY COGNIZABLE UNDER FLORIDA LAW

         For MCCOIG’s cause of action against CITY, in Count I, PLAINTIFF re-alleges

  and adopts, as if fully set forth, the allegations contained in Paragraph 1-18, and would

  further state as follows:

  19.    On or about June 13, 2017, police agents, while acting in the course and scope of

         their duties as law enforcement officers employed by CITY, unlawfully seized,




                                        Page 4 of 11
Case 6:21-cv-00982-RBD-GJK Document 1 Filed 06/08/21 Page 5 of 11 PageID 5




        placed into handcuffed custody, arrested and transported PLAINTIFF to the

        CITY’S temporary detention facility.

  20.   The CITY’S agents physically deprived PLAINTIFF of his freedom and liberty and

        restrained his movements by actual physical apprehension upon his seizure and

        arrest which continued by the agents’ actions of delivering PLAINTIFF to CITY’S

        temporary detention facility for further detention. The detention further continued

        upon the delivery of PLAINTIFF to the Brevard County Jail.

  21.   PLAINTIFF did not consent to the aforementioned actions of the CITY’S agent

        and/or CITY’S other detaining agents and employees including CITY’S additional

        law enforcement officers on scene. The actions of CITY’S detaining agents and

        employees were against the will of PLAINTIFF.

  22.   The aforementioned arrest, seizure and detention of PLAINTIFF, by the CITY’S

        agents and the CITY’S additional law enforcement officers, other detaining agents

        and employees was not based upon lawfully issued process of court, a valid warrant

        for the arrest or seizure of PLAINTIFF nor did the PLAINTIFF consent to his

        continued detention by the additional law enforcement officers, detaining agents

        and employees.

  23.   As a result of the actions of CITY’S seizing, arresting, detaining agents and

        employees, for which, CITY is responsible, PLAINTIFF suffered and continues to

        suffer damages which include: loss of liberty and freedom, physical inconvenience,

        physical discomfort, mental anguish, emotional suffering, embarrassment,

        humiliation, injury to his feelings, dignity and reputation, loss of wages, loss of

        employment, economic loss, diminished future earning capacity, loss of capacity

        for the enjoyment of life and legal costs and fees.

                                        Page 5 of 11
Case 6:21-cv-00982-RBD-GJK Document 1 Filed 06/08/21 Page 6 of 11 PageID 6




         WHEREFORE, PLAINTIFF demands judgment against CITY for compensatory

  damages, costs of this action and demands a jury trial of all issues triable.


                            COUNT II (TWO)
        VIOLATION OF PLAINTIFF, MCCOIG’S 4TH AMENDMENT RIGHTS
          AGAINST CITY FOR UNREASONABLE SEIZURE AND ARREST
                    COGNIZABLE UNDER 42 U.S.C. § 1983

         For MCCOIG’s cause of action against Defendant, CITY in Count II, MCCOIG re-

  alleges and adopts, as if fully set forth, the allegations contained in paragraphs 1-18, and

  would further state as follows:

  24.    On June 13, 2017, Defendant CITY’S agents or employees, while acting under the

         color of law, did knowingly and intentionally seize MCCOIG by conducting a

         felony traffic stop and ordering him from his motor vehicle at gun point.

  25.    The CITY’S agents or employees, while acting under the color of law, confined

         and restricted the liberty and free movement of MCCOIG by taking him into

         custody without probable cause resulting in his seizure in violation of the 4th

         Amendment of the U.S. Constitution and 42 U.S.C. §1983.

  26.    MCCOIG’s seizure was the consequence of, and resulted from the CITY’S

         customs, policies, practices or procedures and was the moving force behind the 4th

         Amendment constitutional violation.

  27.    The practice of warrantless and nonconsensual seizure resulting in arrest for

         criminal offenses without reasonable criminal investigation by CITY, acting

         through its agents, has occurred on numerous occasions by the City of Rockledge

         following the same pattern and actions.

  28.    The existence of this pattern and action by the City of Rockledge’s Police

         Department resulting in warrantless arrests in criminal cases for Aggravated

                                          Page 6 of 11
Case 6:21-cv-00982-RBD-GJK Document 1 Filed 06/08/21 Page 7 of 11 PageID 7




        Assault, Aggravated Battery and similar crimes of violence was known by, or such

        knowledge is imputed to the agency.

  29.   Specifically, the City of Rockledge’s Police Department’s previous warrantless

        seizure and arrest history preceded the Plaintiff’s investigation, seizure and arrests,

        to wit:

                  Case Style                       Charges                     Case No.
            State v. Mark Peters     Felony Battery                        2016-CF-016246
           State v. Willie Gilbert   Aggravated Assault with a Deadly      2016-CF-016598
                                     Weapon
                                     Criminal Mischief over $200 and
                                     less than $1,000
           State v. Elijah Morton    Aggravated Battery                    2016-CF-033790
                                     Criminal Mischief
               State v. Anthony      Aggravated Assault with a Deadly      2016-CF-040069
                  Chambers           Weapon
            State v. Quantrivious    Aggravated Assault with a Deadly      2016-CF-039918
                  Brown-Lee          Weapon
          State v. Tovan Malmberg    Aggravated Battery                    2016-CF-019324


  30.   The above criminal cases were either no filed, resulted in exoneration or the Office

        of the State Attorney declined or abandoned prosecution. The CITY, by and

        through its law enforcement agents, has generated additional criminal cases

        predating the Plaintiff’s arrest, which also further substantiate the custom, policy

        or practice of warrantless and nonconsensual seizures resulting in arrest for crimes

        without reasonable criminal investigation by CITY.

  31.   In the alternative, MCCOIG’S warrantless and nonconsensual seizure pertaining to

        his arrest for criminal offenses, resulted from or were occasioned by, the

        authorization or acquiescence of an individual or agent from the City of Rockledge

        with final decision-making authority, and was the moving force behind the 4th

        Amendment constitutional violation as alleged in paragraph 26 of the foregoing

        Complaint.

                                        Page 7 of 11
Case 6:21-cv-00982-RBD-GJK Document 1 Filed 06/08/21 Page 8 of 11 PageID 8




  32.    As a direct and proximate result of the actions of CITY’s agents, employees and its

         decision-making authority in violation of 42 U.S.C. §1983, MCCOIG suffered

         damages which include physical inconvenience, physical discomfort, mental and

         emotional suffering, distress and anxiety, embarrassment, loss of reputation or

         status, loss of enjoyment of life, lost or diminished earnings, and lost profits,

         economic loss, legal costs and fees.

         WHEREFORE, MCCOIG demands judgment against the Defendant, CITY, for

  any and all damages allowable by law, including but not limited to compensatory damages,

  award of payment of all costs related thereto, reasonable attorney’s fees pursuant to 42

  U.S.C. §1988, together with any post-judgment interest, any and all equitable relief allowed

  by law, and further demands trial by jury.

                           COUNT III (THREE)
        FALSE ARREST OR IMPRISONMENT CLAIM AGAINST DEFENDANT
               BRYCE PHILLIPS, INDIVIDUALLY, COGNIZABLE
                          UNDER 42 U.S.C. § 1983

         For MCCOIG’S cause of action against PHILLIPS, in Count III, PLAINTIFF re-

  alleges and adopts, as if fully set forth, the allegations contained in paragraph 1-22 and 24-

  25, as if fully set forth in this Count and would further state as follows:


  33.    On or about June 13, 2017, the actions of PHILLIPS, individually, in causing the

         seizure, physical restriction of liberty and/or arrest of PLAINTIFF were taken

         without lawful authority. The PLAINTIFF did not consent to PHILLIPS’ actions.

  34.    The conduct of PHILLIPS, individually, towards PLAINTIFF was objectively

         unreasonable and violated PLAINTIFF’S clearly established rights under the 4th

         Amendment of the United States Constitution; Florida Constitution, Article 1,




                                          Page 8 of 11
Case 6:21-cv-00982-RBD-GJK Document 1 Filed 06/08/21 Page 9 of 11 PageID 9




         Section 9 and 12, and 42 U.S.C. § 1983, to be free from seizure and arrest in the

         absence of probable cause, lawful authority or consent

  35.    As a direct and proximate result of the acts described herein, PHILLIPS’ actions

         were in violation of 42 U.S.C. §1983.

  36.    As a further direct and proximate result of the conduct of PHILLIPS, PLAINTIFF

         suffered: loss of liberty and freedom, physical inconvenience, physical discomfort,

         mental anguish, emotional suffering, embarrassment, humiliation, injury to his

         feelings, dignity and reputation, loss of wages, loss of employment, economic loss,

         diminished future earning capacity, loss of capacity for the enjoyment of life and

         legal costs and fees. PLAINTIF’S losses are continuing.

         WHEREFORE, PLAINTIFF demands judgment for compensatory and exemplary

  damages, cost of this action together with any post-judgment interests, reasonable

  attorney’s fees pursuant to 42 U.S.C. §1988, trial by jury as to all issues so triable, and

  other such relief as this Honorable Court may deem just and appropriate.

                            COUNT IV (FOUR)
             MALICIOUS PROSECUTION AGAINST RODNEY TEMPLE
                    COGNIZABLE UNDER FLORIDA LAW

          For MCCOIG’S cause of action against TEMPLE, in Count IV, PLAINTIFF re-

  alleges and adopts, as if fully set forth, the allegations contained in paragraph 1-18 as if

  fully set forth in this Count and would further state as follows:

  37.    On or about June 13, 2017, PLAINTIFF was arrested for one count of Aggravated

         Assault with a Firearm and Shooting/Throwing a Missile or Other Hard Substance

         into an Occupied Vehicle. The arrest was the result of TEMPLE’S false and

         fabricated statements to the City of Rockledge Police investigators.




                                          Page 9 of 11
Case 6:21-cv-00982-RBD-GJK Document 1 Filed 06/08/21 Page 10 of 11 PageID 10




   38.   After PLAINTIFF’s arrest, TEMPLE’S actions caused PLAINTIFF’S prosecution

         to be instituted in the Circuit Court in and for Brevard County, Florida, under Case

         No. 2017-CF-031528-AXXX-XX.

   39.   The criminal proceeding was resolved in favor of PLAINTIFF as the Office of the

         State Attorney nolle prossed the Aggravated Assault with a Firearm charge.

         PLAINTIFF was acquitted of the Shooting and Throwing a Deadly Missile charge

         on June 29, 2018.

   40.   The PLAINTIFF’S prosecution was caused by TEMPLE without probable cause.

         The matters known to TEMPLE before instituting the aforementioned prosecution

         would not have warranted a reasonable person to believe that the criminal offenses

         had been committed by PLAINTIFF. In the alternative, the prosecution of

         PLAINTIFF was instituted by TEMPLE with no reasonable likelihood of success.

   41.   TEMPLE acted with legal malice in instituting the aforesaid prosecution which is

         implied by the lack of probable cause, or with express malice as shown by his

         reckless disregard for the rights of PLAINTIFF, or with personal animosity and

         hostility towards, or for motives related to PLAINTIFF’S treatment during his

         arrest. Further, TEMPLE made misstatements of material fact and/or material

         omissions of material facts in support of the prosecution.

   42.   No prosecution of PLAINTIFF would have occurred but for the actions of

         TEMPLE.

   43.   PLAINTIFF suffered damages as the fact of PLAINTIFF’S prosecution became

         known to many persons as a result of being made part of the public records of

         Brevard County and its appearance on court documents available for public

         scrutiny.

                                        Page 10 of 11
Case 6:21-cv-00982-RBD-GJK Document 1 Filed 06/08/21 Page 11 of 11 PageID 11




   44.    As a result of the aforementioned actions PLAINTIFF suffered embarrassment,

          humiliation, mental anguish, emotional suffering, employment hardship, and

          physical discomfort, loss wages, economic loss and injury to his dignity and

          reputation, all of which continue to this day and is likely to continue in the future.

          He also incurred attorney’s fees, associated legal expenses, and incidental monetary

          costs for his defense and present legal cause.


          WHEREFORE, PLAINTIFF demands judgment for compensatory damages and

   costs of this action and demands a jury trial of all issues triable.




                                                   By: s/   Kevin R. Anderson
                                                   KEVIN R. ANDERSON, ESQUIRE
                                                   Florida Bar No. 0044857
                                                   ANDERSON & WELCH, LLC
                                                   500 S. Australian Ave., 6th Floor
                                                   West Palm Beach, FL 33401-6237
                                                   Telephone: 561-832-3386
                                                   Facsimile: 561-820-4867
                                                   e-mail: Andewelch@andersonandwelch.com
                                                           kan@andersonandwelch.com
                                                           Attorney for Plaintiff




                                           Page 11 of 11
